Defendant-appellee has filed a motion to dismiss the appeal in this case. An examination of the record discloses that the court below entered a judgment and final order in favor of defendant Ray Peart, on August 8, 1961; that a motion for new trial was overruled September 15, 1961; that the notice of appeal was filed September 19, 1961, and the case was docketed in this court on September 29, 1961.
Since that time, it appears no further steps of any sort have been taken on behalf of plaintiffs-appellants. On December 28, 1961, the motion to dismiss, now under consideration, was filed, bearing an indication of service upon opposing counsel. Defendant bases his motion upon failure of plaintiffs to file a bill of exceptions.
An examination of the motion for a new trial and the amended motion for a new trial, filed in the court below, indicates that the objections there raised appear to raise principally questions relating to the evidence, in which case a bill of exceptions is indispensible. The motion will therefore be sustained.
Motion sustained.
DUFFEY, P. J., BRYANT and DUFFY, JJ., concur. *Page 19